DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's amendment filed on 02/17/2021 has been entered.  Claims 1-19 have been amended.  No claims have been added or cancelled.  Claims 1-19 are still pending in this application, with claims 1 and 13 being independent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Pub. No. US 2011/0153360 A1 to Hanina et al. (hereinafter referred to as “Hanina”).
Referring to claim 1, Hanina discloses a system for analysis of changes in symptoms of a patient, the system comprising: one or more tangible, computer-readable storage media, an output device comprising a display, and one or more processors, the one or more tangible, computer-readable storage media storing one or more instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: providing, the output device, one or more instructions to perform a first action associated with administration of medication, obtaining first data representing a capture of a patient performing the first action based on the one or more instructions as output by the output device (Fig. 3, paragraphs [0058-0065] disclose a user implementation of a method 
Referring to claims 2-4, Hanina further teaches the limitation wherein the operations comprise receiving data indicating of a potential patient and a proposed medication (e.g. paragraphs [0052-0054] states that a clinical trial manager may enter information regarding medication regimen, dosage, instructions set to the system, a patient may enter information relevant to the patient to form a clinical trial medication entry), the potential patient is defined by at least one or more of demographic information and one or more disease characteristic, and the operations comprise determining one or more predictions of a reaction of the potential patient to the proposed medication based on the first data and the second data (e.g. paragraphs [0066-0067] states that the trial manager has demographic information regarding to the patients, such as age group, sex, medical condition, individual characteristics). 
Referring to claims 5-6, Hanina further teaches the limitation wherein the operations comprise receiving data indicating a proposed patient and a potential medication (e.g. paragraphs [0052-0054] states that a clinical trial manager may enter information regarding medication regimen, dosage, instructions set to the system, a patient may enter information relevant to the patient to form a clinical trial medication entry).
Referring to claim 7, Hanina further teaches the limitation wherein the operations comprise comparing the one or more medication characteristics with medication characteristics a plurality of other medications stored in a database (Referring to Fig. 1, paragraph [0038], information regarding medication of the clinical trial 105 and industry medical information 110 are being analyzed to prescribe a medicine regimen to be used in the clinical trial). 
Referring to claims 8 and 9, Hanina further teaches the limitation wherein the operations comprise determining whether prior patients having demographic information similar to that of the 
Referring to claims 10-12, Hanina further teaches the limitation wherein the operations comprise receiving data indicating a proposed disease defined by at least one or more disease characteristics, comparing the one or more disease characteristics to one or more medication characteristics for one or more medication stored in a database and identifying medication characteristics that, when applied to a patient, are likely to result in a positive progression of the disease in the patient (Fig. 2, paragraphs [0052-0057] state the user is configured to enter patient information including medical statistic and all other medical information such as recent symptoms, reaction to use of particular prescription medications, past diseases and procedures. Paragraph [0056] states that after all of the information has been entered about the user, and information from the medication and patient database has been accumulated, the system is configured to automatically check various medication interactions to provide the final prescribed information, which include the appropriate medication for the user).
Preferring to claim 13, Hanina teaches a system for analysis of changes in symptoms of a patient, comprising: one or more tangible, computer-readable storage media, an output device comprising a display, and one or more processors, the one or more tangible, computer-readable storage media storing one or more instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (e.g. paragraphs [0040, 0074-0076] discloses a system 
Referring to claim 14, Hanina further teaches the limitation wherein the request for information comprises one or more items of demographic information of the second patient and one or more disease characteristics, and wherein the determined correlation comprises one or more predictions of a reaction of the potential patient to the proposed medication (e.g. paragraphs [0066-0067] states that the trial manager has demographic information regarding to the patients, such as age group, sex, medical condition, individual characteristics).
Referring to claim 15, Hanina further teaches the limitation wherein the request for information comprises one or more medication characteristics, and wherein the processor further compares the one or more medication characteristics with medication characteristics of medications stored to the database (e.g. paragraphs [0052-0054] states that a clinical trial manager may enter information regarding medication regimen, dosage, instructions set to the system, a patient may enter information relevant to the patient to form a clinical trial medication entry).
Referring to claim 16, Hanina further teaches the limitation wherein the operations comprise determining whether prior patients having demographic information similar to that of the second patient reacted in a positive manner to other medications sharing at least some of the one or more second medication characteristics (e.g. paragraph [0038] states that “patient medical records…are used in conjunction with the industry medical information and a medical professional's prescribing expertise to confirm that a patient is a good candidate for such a clinical trial”). 
Referring to claims 17-19, Hanina further teaches the limitation wherein the input from the user comprises an indication of a proposed disease defined by at least one or more disease characteristics, .
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claim 1 under 35 U.S.C. 102(a) as anticipated by Hanina, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the limitation requiring “a stimulus distinct from the one or more instructions to perform the first action”. The Examiner cited Hanina, as paragraphs [0058-0065] states that the instructions provided to the users for administering medication may require more than one action to be performed. The process includes a prompt for the user to identify the medication in step 320, a plurality of prompts and instructions to the patient as to how to administer the medication in step 330, and the configuration of the actual act of administration in step 335. The Examiner submits that any of these steps may be read as the first action and a stimulus distinct from the first action as required.  As for the limitation requiring  “a stimulus customized to probe one or more symptoms associated with the disease”, paragraph [0066] states that “Trends of a patient taking part in the clinical trial can be monitored, such as blood pressure or other measurable quantities of the patient, and correlation between such measured quantities and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        /WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792